t c memo united_states tax_court gaylord w greenlee petitioner v commissioner of internal revenue respondent docket no filed date p was the sole participant and plan_administrator of a pension_plan for corporation a and owned percent of an unrelated corporation c in p requested the plan's independent_trustee to consider lending trust funds to c the trustee had full investment discretion under the plan's trust document and authorized the loan held p is not subject_to the 5-percent excise_tax of sec_4975 i r c because he did not engage in a prohibited_transaction under sec_4975 i r c gaylord w greenlee pro_se julia l wahl for respondent memorandum opinion laro judge gaylord w greenlee petitioned the court to redetermine respondent's determinations of the following federal excise_tax deficiencies and additions thereto excise_tax sec_4975 excise_tax additions to tax sec_4975 sec_6651 dollar_figure big_number big_number big_number big_number big_number --- --- --- --- --- dollar_figure dollar_figure big_number big_number year 1in the notice_of_deficiency respondent determined the additions to tax as follows year additions to tax sec_6651 dollar_figure big_number big_number big_number big_number big_number then in her reply brief she conceded that the correct additions to tax are as stated in the text the primary issue for decision is whether petitioner engaged in a prohibited_transaction so as to be subject_to the first-tier excise_tax under sec_4975 we hold he did not based on our holding we also hold that petitioner is not subject_to the second-tier_excise_tax under sec_4975 and the additions to tax under sec_6651 unless otherwise indicated section references are to the internal_revenue_code applicable to the years in issue rule references are to the tax_court rules_of_practice and procedure background this case has been submitted fully stipulated under rule the stipulations and the exhibits attached thereto are incorporated herein by this reference petitioner resided in prospect pennsylvania when he filed his petition petitioner is the sole participant and the plan_administrator of the gaylord w greenlee p c profit sharing plan and trust plan article x of the plan document sets forth the following responsibilities for the plan_administrator the plan_administrator shall as named fiduciary have exclusive authority to control and manage the operation and administration of the plan the plan_administrator shall perform all general administration duties under the plan including but not limited to the following a to determine all questions relating to the eligibility of employees to participate or to continue participation b to compute certify and direct the trustee with respect to the amount and kind of benefits to which any participant or beneficiary is entitled petitioner is and at all relevant times was a lawyer duly licensed to practice in pennsylvania c to authorize and direct the trustee with respect to all disbursements from the trust fund d to maintain all records and if the employer has so elected in the adoption_agreement the books of account necessary for the administration of the plan e to interpret the provisions of the plan and to make and publish such interpretive or procedural rules as are not inconsistent with the plan and applicable law f to advise the trustee regarding the short and long term liquidity needs of the plan in order that the trustee might accordingly manage the investment of plan assets g to advise and assist any participant or beneficiary regarding any rights benefits or elections available under the plan h to prepare and file such reports and documents as may be required under erisa the internal_revenue_code or other applicable law i to provide to participants and beneficiaries such information and plan descriptions reports or copies of plan documents as may be required_by_law j to dispose_of claims for benefits under the plan by participants or beneficiaries pursuant to the plan's claim procedure provision k to perform such other duties under the plan as may be assigned by the employer union national bank of pittsburgh union national bank is the sole trustee of the plan's trust article xi of the plan document sets forth the following provisions concerning the trustee's responsibilities the employer establishes with the trustee a_trust consisting of such sums of money and such property acceptable to the trustee as shall from time to time be contributed under the plan and paid or delivered to the trustee all such money and property all investments and reinvestments made therewith and proceeds thereof and all earnings_and_profits therein less any losses thereon and less the payments which at the time of reference shall have been made by the trustee as authorized herein are referred to as the trust fund the trustee shall hold invest and deal with the trust fund in accordance with this prototype_plan and trust agreement the adoption_agreement and erisa except to the extent the trustee is directed under the provision on investment in life_insurance contracts to invest in life_insurance contracts the trustee shall invest and reinvest the trust fund without distinction between principal and income and without liability for the payment of interest thereon in such property as the trustee in its sole discretion deems advisable except that such discretion shall be exercised in compliance with any funding-policy guidelines communicated to the trustee pursuant to the provision on plan funding policy the trustee shall not be obligated to restrict trust fund investments to property of a character authorized for investment by trustees under the law of any state district or territory the trustee shall not engage in or cause the trust to engage in any transaction if it knows or should know through normal business sources excepting information received by any of its departments other than the trust department which shall not be imputed to the trustee that such transaction constitutes a prohibited_transaction under erisa which has not been exempted by the secretary of labor from the restrictions otherwise imposed upon prohibited_transactions by erisa the employer shall provide the trustee with such information concerning the relationship between any person or organization and the plan or the employer as the trustee may reasonably request in order to determine whether or not such person or organization is a party-in-interest with respect to the plan except as otherwise provided in the adoption_agreement relating to accounting duties the trustee shall not be responsible for administration or interpretation of the plan but shall be responsible solely for the investment and safekeeping of the trust fund on date petitioner as plan_administrator requested the trustee union national bank to lend dollar_figure to tag land inc tag land in connection with this loan tag land executed a note and granted the plan a first lien on a tract of land in pennsylvania with a value of at least dollar_figure on date the trust investment committee of union national bank approved this investment and forwarded the dollar_figure to petitioner to send to tag land when the plan lent the dollar_figure to tag land petitioner owned percent of tag land's stock petitioner has owned this 18-percent interest since the loan bore interest at the rate of percent per year and was payable quarterly until date when the principal was due since the execution of the loan tag land has made the following payments on the loan date quarterly interest payment_date quarterly interest payment_date dollar_figure date dollar_figure petitioner has never filed a form_5330 return of excise_taxes related to employee benefit plans discussion the primary issue we must decide is whether petitioner engaged in a prohibited_transaction so as to be subject_to the first-tier excise_tax under sec_4975 sec_4975 imposes a 5-percent excise_tax on any disqualified_person who participates in a prohibited_transaction respondent determined that petitioner is a disqualified_person under sec_4975 e and h who engaged in a prohibited_transaction under sec_4975 and e respondent's determination is presumed correct and the burden is on petitioner to disprove her determination rule a 290_us_111 85_f2d_598 3d cir affg 29_bta_196 petitioner argues that he is not a disqualified_person who engaged in a prohibited_transaction or alternatively that he should be exempt from the excise_tax a disqualified_person the term disqualified_person includes fiduciaries and people owning percent or more of the corporation sponsoring the plan sec_4975 e fiduciaries include persons who exercise discretionary authority over the management of a plan or its assets sec_4975 a plan_administrator is a fiduciary where he or she has the day-to-day administrative responsibilities for the plan and the duty to notify beneficiaries and participants on plan matters 901_f2d_404 5th cir petitioner is a disqualified_person under sec_4975 because he owned percent of the corporation sponsoring the pension_plan petitioner is also a disqualified_person under sec_4975 the plan document gives the plan_administrator general administrative duties including the discretion to interpret plan provisions provide participants and beneficiaries with plan information and dispose_of benefit claims since petitioner has discretion to manage the administrative aspects of the plan he is a fiduciary and a disqualified_person see sec_4975 and b prohibited_transaction respondent determined that petitioner engaged in a prohibited_transaction under sec_4975 and e however in her posttrial briefs respondent claims only that petitioner engaged in a prohibited_transaction under sec_4975 where the commissioner fails to address an issue in her opening or reply brief we may deem that she waived that issue see levert v commissioner tcmemo_1989_333 affd without published opinion 956_f2d_264 5th cir accordingly we find that respondent conceded the sec_4975 issue and we limit our discussion to sec_4975 under sec_4975 a disqualified_person engages in a prohibited_transaction when as a fiduciary he or she deals with the income or assets of a plan in his or her own interest or for his or her own account the regulations provide that a fiduciary does not engage in an act described in sec_4975 if the fiduciary does not use any of the authority control or responsibility which makes such person a fiduciary to cause a plan to perform the act in question sec_54_4975-6 qualified_pension plan excise_tax regs a fiduciary does not deal with assets of a plan in his or her own interest when he or she absents himself or herself from all consideration of the investment proposal and the trustees make an independent investment decision see sec_54_4975-6 example qualified_pension plan excise_tax regs the policy behind the enactment of sec_4975 was to tax fiduciaries who engage in self-dealing rather than innocent employees s rept pincite c b supp before the enactment of sec_4975 prohibited_transactions would lead to the disqualification of a pension_plan id pincite c b supp pincite this disqualification would result in the denial of favorable tax consequences such as an employee's deferral of taxation id congressional activity in this area is largely designed to protect participants against the detrimental operation of the plan see pawlak v commissioner tcmemo_1995_7 the regulations incorporate this policy by suggesting that fiduciaries must act with undivided loyalty to the plan the general rationale behind these provisions is to make sure that those who do participate in such qualified_pension plans do not lose their benefits as a result of unduly restrictive forfeiture provisions h rept pincite c b supp instead the sanctions should be imposed ultimately on the trustee because trustees generally are to have see sec_54_4975-6 qualified_pension plan excise_tax regs which provides the prohibitions of section c e and f supplement the other prohibitions of sec_4975 by imposing on disqualified persons who are fiduciaries a duty_of undivided loyalty to the plans for which they act these prohibitions are imposed upon fiduciaries to deter them from exercising the authority control or responsibility which makes such persons fiduciaries when they have interests which may conflict with the interests of the plans for which they act in such cases the fiduciaries have interests in the transactions which may affect the exercise of their best judgment as fiduciaries the exclusive authority to manage and control plan assets h conf rept pincite 1974_3_cb_415 emphasis added s rept supra pincite c b supp pincite petitioner did not use any of the authority control or responsibility which makes him a fiduciary to lend the dollar_figure to tag land see sec_54_4975-6 qualified_pension plan excise_tax regs petitioner was absent at the trustee's discussions regarding the advisability of the loan to tag land and the trust investment committee of the trustee independently approved the investment see sec_54_4975-6 example qualified_pension plan excise_tax regs accordingly the trustee rather than the plan_administrator dealt with the income or assets of the plan in the subject transaction the plan explicitly states that the trustee should not cause the trust to engage in any prohibited_transaction under the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 88_stat_829 provisions it requires the employer to the plan document provides that it is the trustee that shall not engage in or cause the trust to engage in any transaction if it knows or should know through normal business sources that such transaction constitutes a prohibited_transaction under erisa which has not been exempted by the secretary of labor continued provide the trustee with such information concerning the relationship between any person or organization and the plan or the employer as the trustee may reasonably request in order to determine whether or not such person or organization is a party-in-interest with respect to the plan although the plan document refers to prohibited_transactions under erisa rather than the internal_revenue_code code specifically the code provisions at issue were included in erisa see h conf rept supra pincite c b pincite further the plan document provides that the plan_administrator shall make administrative decisions and the trustee shall make independent investment decisions petitioner requested the independent_trustee of the plan to make a loan from the pension_trust to a corporation in which he had an 18-percent stock ownership_interest although petitioner suggested the transaction to the trustee the trustee had exclusive discretion to make investment decisions for the plan petitioner's recommendations were simply suggestions under the plan document the plan administrator's responsibilities were described as general administrative duties this administration included interpreting the plan provisions continued from the restrictions otherwise imposed upon prohibited_transactions by erisa determining eligibility of employees and maintaining all plan records in contrast the trustee had sole discretion to make investment decisions for the plan the trustee was responsible solely for the investment and safekeeping of the trust fund the trustee had the broad power to invest and reinvest the trust fund without distinction between principal and income and without liability for the payment of interest thereon in such property as the trustee in it sole discretion deems advisable this power included the power to withdraw funds from the plan's trust the power to diversify its investments the power to invest in mortgages and evidences of indebtedness and the power to value its investments the trustee would generally not be liable for any loss sustained by the trust fund the trustee had the discretion and authority to accept or reject petitioner's recommendation when the trust investment committee of the trustee approved the loan it did so independently of petitioner's suggestion it conditioned its decision on petitioner's forwarding of the recorded mortgage and appraisal petitioner did not deal with the income or assets of a plan in his own interest or for his own account and accordingly did not engage in a prohibited_transaction see sec_4975 since petitioner did not engage in a prohibited_transaction he is not liable for the first tier excise-tax the second-tier_excise_tax or the additions to tax determined by respondent see sec_4975 and b a we have considered all arguments made by respondent for a contrary holding and to the extent not discussed above find them to be without merit to reflect the foregoing decision will be entered for petitioner
